DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed 11/03/2021.
Claims 1 and 11 have been amended. 
Claims 1-20 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 11/03/2021 regarding the 35 U.S.C. § 101 rejection have been fully considered but they are not persuasive. 
Examiner’s response will be in Bold below.  
Applicant argues step 2A prong 1 starting on page 7 of the response.  Specifically applicant argues:
Applicant respectfully disagrees that the limitations of claims 1-20, as now amended, fall within the subject matter subgroupings identified by the Examiner. First, even under the broadest reasonable interpretations of claims 1 and 11, as now amended, the limitations of the claims clearly and explicitly recite far more than what is considered to be mere "fundamental economic principles or practices." In particular, the "fundamental economic principles or practices" referred to in the Revised Guidance fail to encompass: creating, by a server, a first virtual group including a plurality of group members; adding, by the server, to the first virtual group, a plurality of payment modes of the plurality of group members; selecting, by the server, from the plurality of payment modes, a first set of payment modes suitable for the transaction; and initiating, by the server, the transaction using only a first payment mode selected by the first group member from the first set of payment modes, wherein the first payment mode 
Examiner respectfully disagrees.  First fundamental economic practice is defined as stated in the MPEP “The courts have used the phrases "fundamental economic practices" or "fundamental economic principles" to describe concepts relating to the economy and commerce.” (MPEP 2106.04(a)(2)(II)(A)). The MPEP further states “[t]he term "fundamental" is not used in the sense of necessarily being "old" or "well-known." See, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364, 115 U.S.P.Q.2d 1090, 1092 (Fed Cir. 2015) (a new method of price optimization was found to be a fundamental economic concept); In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016) (describing a new set of rules for conducting a wagering game as a "fundamental economic practice"); In re Greenstein, 774 Fed. Appx. 661, 664, 2019 USPQ2d 212400 (Fed Cir. 2019) (non-precedential) (claims to a new method of allocating returns to different investors in an investment fund was a fundamental economic concept).” (Id.).  
In view of the MPEP’s description of fundamental economic practice examiner has identified several elements as being abstract including: “creating, by a server, a first virtual group including a plurality of group members; adding, by the server, to the first virtual group, a plurality of payment modes of the plurality of group members; selecting, by the server, from the plurality of payment modes, a first set of payment modes suitable for the transaction; and initiating, by the server, the transaction using only a first payment mode selected by the first group member from the first set of payment modes, wherein the first payment mode selected by the first group member is associated with a second group member of the first virtual group.” Because each of the elements cited as abstract are related to the transaction, either the direct execution of the transaction or necessary steps in identifying individuals involved in the transaction or payment modes. The claim elements are considered abstract. 
Therefore, applicant’s arguments that the claims are not abstract as a fundamental economic practice are unpersuasive.  
Applicant argues that the claim are not abstract as managing personal behavior or relationships between people” under step 2A prong1 starting on page 8 of the response. 
In addition, even under the broadest reasonable interpretations of claims 1 and 11, as now amended, the limitations of the claims clearly and explicitly recite far more than what is considered to be mere "managing personal behavior or relationships or interactions between people." In particular, the "managing personal behavior or relationships or interactions between people" referred to in the Revised Guidance fail to encompass: creating, by a server, a first virtual group including a plurality of group members; adding, by the server, to the first virtual group, a plurality of payment modes of the plurality of group members; selecting, by the server, from the plurality of payment modes, a first set of payment modes suitable for the transaction; and initiating, by the server, the transaction using only a first payment mode selected by the first group member from the first set of payment modes, wherein the first payment mode selected by the first group member is associated with a second group member of the first virtual group. Specifically, "personal behavior or relationships or interactions between people" do not include using a virtual group, selecting a set of payment modes from a plurality of payment modes, and initiating a transaction for a first group member using a payment mode of a second member that was selected by the first group member. Moreover, Applicant could find no source or supporting case law that supports the assertion that these limitations represent "managing personal behavior or relationships or interactions between people." For example, the claims recited in the supporting case law of Footnote 13 of the 
Examiner respectfully disagrees.  The MPEP provides an explanation of managing personal behavior or relationships or interaction between people in MPEP 2106.04(a)(2)(II)(c)as “The sub-grouping "managing personal behavior or relationships or interactions between people" include social activities, teaching, and following rules or instructions.  An example of a claim reciting managing personal behavior is Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015). The patentee in this case claimed methods comprising storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user via a device. 792 F.3d. at 1367, 115 USPQ2d at 1639-40. The Federal Circuit determined that the claims were directed to the abstract idea of "tracking financial transactions to determine whether they exceed a pre-set spending limit (i.e., budgeting)", which "is not meaningfully different from the ideas found to be abstract in other cases before the Supreme Court and our court involving methods of organizing human activity." 792 F.3d. at 1367-68, 115 USPQ2d at 1640.”
Because the claim include a group that allows for payments to be made by one group member with a second group member’s payment mode, the claims include interactions between people (i.e. members of the group) when making payments as part of the virtual group.  
Therefore, applicant’s arguments regarding the abstract idea of managing personal behavior, relationships, or interaction between is unpersuasive.  

Applicant’s step 2A prong 2 argument starts on page 9 of the response.  

In particular, the limitations of claims 1 and 11, as now amended, reflect an "improvement to other technology or technical field." (See Revised Guidance, page 55). Specifically, the limitations of these claims are used to avoid the disadvantages associated with current approaches for using different types of payment modes. As noted in the filed application, "in certain scenarios, the users may be required to pay maintenance charges (e.g., annual or monthly charges) for maintaining the payment modes. Consequently, maintaining multiple payment modes becomes cumbersome and, sometimes, an expensive affair for the users. Thus, each user may only maintain a limited number of payment modes. As a result, the users may not be able to avail any benefits associated with the other payment modes that they don't have." (See Filed Application, paragraph [0003]). Moreover, obtaining the permission to use a suitable payment mode  of an acquaintance "is a time consuming and cumbersome task. Further, in case of an emergency, the first user may not have any extra time to spare. Thus, obtaining the permission of the acquaintance becomes impracticable, which may cause inconvenience to the first user." (See Filed Application, paragraph [0003]). 
In contrast, the limitations of claims 1 and 11, as now amended, enhance "a convenience of performing transactions by allowing users . . . to avail the transaction service." Further, through "the transaction service offered by the payment network server 110, a group member of a virtual group (for example, the first through third group members 102a-102c) is able to perform transactions using payment modes of other group members of the same virtual group. As a result, the group member avoids a need to maintain multiple payment modes for making transactions, enhancing a convenience of the group member. Further, a group member of a virtual group, whose payment mode is used by another group member of the same virtual group, may benefit monetarily by allowing other group member (such as the first user 102a) to perform transactions using corresponding payment modes. Users (e.g., the first through third users 102a-102c), who are group members of virtual groups, may ramp up purchases of products and/or services from merchants (e.g., the first merchant), owing to a convenience of performing transactions using the first service application 118. As a result, the merchants, the payment networks, and the issuers may achieve increased business. 

Examiner respectfully disagrees.  First applicant’s arguments are directed to improvements to the abstract idea, specifically fundamental economic practice.  This includes allowing payment using a group member’s payment mode, to reduce inconvenience, increasing the monetarily benefit of allowing other group members to use corresponding payment modes, and the increased business that merchants payment networks and issuers may achieve as argues by applicant.  

Second applicant has not argued additional elements but instead abstract elements.  Abstract elements cannot integrate themselves into a practical application.  

Therefore applicant’s arguments regarding step 2A prong 2 is unpersuasive.  

Applicant argues step 2B starting on page 10 of the response.  

Specifically, claims 1-20, as now amended, recite limitations that are "not well- understood, routine, conventional activity in the field." (See Revised Guidance, page 56). For example, beyond the Examiner's assertion of an abstract idea, amended claims 1 and 11 recite: creating, by a server, a first virtual group including a plurality of group members; adding, by the server, to the first virtual group, a plurality of payment modes of the plurality of group members; selecting, by the server, from the plurality of payment modes, a first set of payment modes suitable for the transaction; and initiating, by the server, the transaction using only a first payment mode selected by the first group member from the first set of payment modes, wherein the first payment mode selected by the first group member is associated with a second group member of the first virtual group. 
At the very least, it is not "well-understood, routine, conventional activity" for a virtual group be used to select a payment mode associated with a second group member in order to initiate a transaction associated with a first group member. 

Examiner respectfully disagrees.  Specifically because the applicant’s argument only involves elements that are abstract elements, which cannot provide significantly more than the abstract idea.  Only additional elements can provide significantly more than the abstract idea, and applicant has not argued any additional elements.  
Therefore applicant’s arguments regarding 35 U.S.C. § 101 is unpersuasive.   

Regarding applicant’s arguments for the 103 rejection. 
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are either directed to a system or method, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 11.  Claim 1 recites the limitations of:
A method for facilitating transactions, the method comprising:
creating, by a server, a first virtual group including a plurality of group members;
adding, by the server, to the first virtual group, a plurality of payment modes of the plurality of group members;
receiving, by the server, a transaction request for a transaction associated with a first group member of the first virtual group;
selecting, by the server, from the plurality of payment modes, a first set of payment modes suitable for the transaction;
rendering, by the server on a first device of the first group member, a graphical interface for presenting the first set of payment modes to the first group member for selection; and
initiating, by the server, the transaction using only a first payment mode selected by the first group member from the first set of payment modes, wherein the first payment mode selected by the first group member is associated with a second group member of the first virtual group.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice and managing personal relationships, and interactions between people.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice and managing personal relationships, and interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Therefore Claims 1 and 11 are abstract. (Step 2A-Prong 1: YES. The claims are abstract)
i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims recite the  additional elements of “receiving, by the server, a transaction request for a transaction associated with a first group member of the first virtual group;” and “rendering, by the server on a first device of the first group member, a graphical interface for presenting the first set of payment modes to the first group member for selection.” The additional elements do not amount to significantly more than extra solution activity, because the additional element is simply receiving, transmitting or displaying data, which are generic computer functions that amounts to no more than mere instructions to apply a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, and 11 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive 
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 11 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-10, and 12-20 further define the abstract idea that is present in their respective independent claims 1, and 11 thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-10, 12-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 11-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (PG PUB US 2014/0222663 A1) in view of Clark et al. (PG PUB US 2017/0161697 A1) and further in view of Babar et al. (PG PUB US 2018/0225649 A1).
Regarding claims 1 and 11 
Park Teaches: 
adding, by the server, to the first virtual group, a plurality of payment modes of the plurality of group members;   (See at least Park [0039] In accordance with at least one embodiment, user equipment (e.g., 101 as primary user equipment) receives information on payment instruments from other user equipment (e.g., 102 and 103 as member user equipment) when user equipment 101 touches other user equipment 102 or 103 (e.g., tagging input) in order to initiate a group payment operation. As the primary user equipment for the group payment service, user equipment 101 produces member's payment instrument icons based on the received payment instrument information and a group payment icon for setting up a group payment with the received information on payment instruments of member user equipment 102 and 103.)

receiving, by the server, a transaction request for a transaction associated with a first group member of the first virtual group; (See at least Park [0036] In accordance with at least one embodiment, user equipment 100 obtains information on payment instruments stored therein or receives information on payment instruments from other user equipment through near field communication.) 

selecting, by the server, from the plurality of payment modes, a first set of payment modes suitable for the transaction; (See at least Park [0059] At step S2100, user equipment 100 produces and displays a payment instrument icon. For example, user equipment 100 receives the payment instrument information from service server 200. Based on the payment instrument information, user equipment 100 generates a corresponding payment instrument icon. In addition, user equipment 100 may receive selection inputs for selecting at least one of multiple payment instruments of the service-eligible financial institutions and generate payment instrument icons only for the selected payment instruments.) 
 
rendering, by the server on a first device of the first group member, a graphical interface for presenting the first set of payment modes to the first group member for selection; and  (See at least Park [0036] and [0063]: [0036] Based on the payment instrument information, user equipment 100 produces and displays corresponding payment instrument icons on a touch screen thereof.  And [0063] Referring to FIG. 3, user equipment 100 receives information on service-eligible financial institutions from service server 200. Such information may include a name of a payment card, a payment card number, an expiration date, a security code, and so forth. Based on the such information, user equipment 100 generates icons such as 1.sup.st bank account icon 314, 2.sup.nd bank account icon 315, 1.sup.st credit card icon 311, 2.sup.nd credit card icon 312, and debit card icon 313. User equipment 100 also generates graphic user interface 310 for the group payment. User equipment 100 displays 1.sup.st bank account icon 314, 2.sup.nd bank account icon 315, 1.sup.st credit card icon 311, 2.sup.nd credit card icon 312, and debit card icon 313 within graphic user interface 310 as shown in FIG. 3.

initiating, by the server, … wherein the first payment mode selected by the first group member is associated with a second group member of the first virtual group.  (See at least park [0084] At step S4090, service server 200 requests financial transaction server 300 to process the group payment and receives a result from financial transaction server 300. Although such request is illustrated as being transmitted to one financial transaction server, the present invention is not limited thereto. For example, based on the group payment instrument, service server 200 requests financial transaction servers associated with the selected payment instruments of primary user equipment 101 and member user equipment 102 to process the group payment. That is, service server 200 may request a financial transaction server associated with a payment instrument selected and transmitted from member user equipment 102 to process a split portion of a payment amount of member user equipment 102 with the associated payment instrument. Service server 200 may request another financial transaction server associated with a payment instrument stored and selected by primary user equipment 101 to process a split portion of a payment amount of member user equipment 102 with the associated payment instrument. In response to request, the financial transaction servers may process the payment request and transmit the result thereof to service server 200.)

However Park does not specifically teach “creating, by a server, a first virtual group including a plurality of group members;”
However Clark teaches at least at [0041] Input device 304 may be configured to receive input from a user. In particular, input device 304 may be configured to receive one or more of requests to create group payment events, messages associated with group payment events, and specifications of financial contributions for group payment events.”
It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the group payments of Park with the graphical user interfaces for facilitating end to end transactions of Clark since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “[g]roup payment system 114 may facilitate the group payment event by, for example, providing particular interfaces to computing devices 102, 106, and 110, thereby enabling users 104, 108, and 112 to create the group payment event, invite others to join the group payment event, discuss the group payment event, and/or specify respective financial contributions for the group payment event. (Clark [0020]) Therefore, Claims 1, and 11 are obvious over the disclosure of Park, in view of Clark.

However Park and Clark do not specifically teach “initiating, by the server, the transaction using only a first payment mode selected by the first group member from the first set of payment modes, 
However Babar teaches at least at [0023] and [0024]: [0023] The requestor may select which peer-to-peer payment system to use for each requestee. In various embodiments, the GUI may automatically select the TAI for the funds transfer if the requestee has an account with the TAI. In various embodiments, the requestor may select multiple payment systems, and the requestee may later have the option to select which payment system to utilize. The requestor may submit the request, and the TAI may transmit an instruction to request funds to the selected peer-to-peer pay system for each requestee. The peer-to-peer system may transmit a notification to the requestee requesting that the requestee submit a payment to the requestor.   And [0024] “In response to a requestee submitting a payment via the peer-to-peer payment system, the peer-to-peer payment system may transmit the funds to the TAI and the TAI may apply the payment to the requestor's transaction account. … The peer-to-peer payment system may transfer the funds from the requestee to the temporary account, and the TAI may transfer the funds from the temporary account to the requestor's TAI account. In various embodiments, the temporary account may subsequently be upgraded to a full account if additional information is provided to satisfy account requirements. The GUI may display which requestees have submitted payment, and which have not. In response to all requestees submitting payment, the GUI may display the funds transfer request as complete.

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the group payments of Park with the graphical user interfaces for 

Regarding claims 2 and 12  

The method of claim 1, wherein each payment mode of the plurality of payment modes is one of a transaction card or a digital wallet. (See at least Park [0037] and Fig. 3:  [0037] “For example, user equipment 100 obtains information on various types of digital payment instruments from an associated server when the digital payment instruments are issued at user equipment 100. The digital payment instruments may include a credit card, a debit card, a gift card, a store card, and a bank account for wired transfer. That is, the digital payment instrument may be a digital version of a payment card such as a credit card, a debit card, a bank account, a gift card, and so forth. User equipment 100 produces credit card icons, debit card icons, or bank account icons based on the obtained information and displays the produced icons on a touch screen.”  And Fig. 3 (Shows a screen titles “Me virtual Wallet”)

Regarding claims 3 and 13 

Park does not teach: “The method of claim 1, further comprising communicating, by the server, one or more invitations to one or more users for inviting the one or more users to join the first virtual group, wherein the one or more users are added to the first virtual group as one or more group members based on an acceptance of the one or more invitations by the one or more users, and wherein the plurality of group members include the one or more group members.
However Clark teaches at least at [0054] “In some embodiments, a user associated with the second computing device may have been listed as a guest on a guest list received with the request to create the group payment event, and the second computing device may have received a link (e.g., hyperlink, API, etc.) inviting the second computing device to join the group payment event. In these embodiments. In these embodiments, the request to join the group payment event may comprise a user operating the second computing device to click on the link provided to the second computing device. “

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the group payments of Park with the graphical user interfaces for facilitating end to end transactions of Clark since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “[g]roup 

Regarding claims 4 and 14
Park teaches: wherein the plurality of payment modes include the one or more payment modes. (See at least Park [0076] At step S4030, primary user equipment 101 receives a user input that triggers setting up information on a group payment. For example, FIG. 7 illustrates a graphic user interface of primary user equipment for setting up information on a group payment in accordance with at least one embodiment. Primary user equipment 101 receives a dragging input that drags payment instrument icon 612 and payment instrument icon 711 to group payment icon 522, as shown in graphic user interface 710 of FIG. 7. Payment instrument icon 612 may be mapped to information on the payment instrument selected and transmitted from member user equipment 102 and payment instrument icon 711 may be mapped to information on a payment instrument stored in and selected by primary user equipment 101.)  (Note: also see fig. 7) 

Park does not teach “The method of claim 3, wherein one or more payment modes of the one or more users are added to the first virtual group based on the acceptance of the invitation by the one or more users.”

However Clark teaches at least at [0054] “In some embodiments, a user associated with the second computing device may have been listed as a guest on a guest list received with the request to create the group payment event, and the second computing device may have received a link (e.g., hyperlink, API, etc.) inviting the second computing device to join the group payment event. In these embodiments. In these embodiments, the request to join the group payment event may comprise a user operating the second computing device to click on the link provided to the second computing device.“

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the group payments of Park with the graphical user interfaces for facilitating end to end transactions of Clark since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “[g]roup payment system 114 may facilitate the group payment event by, for example, providing particular interfaces to computing devices 102, 106, and 110, thereby enabling users 104, 108, and 112 to create the group payment event, invite others to join the group payment event, discuss the group payment event, and/or specify respective financial contributions for the 

Regarding claims 5 and 15

Park does not teach “The method of any of claims 1, further comprising storing, by the server, one or more parameters associated with the first virtual group in a database, wherein the one or more parameters associated with the first virtual group include at least one of a group identifier of the first virtual group, a plurality of usernames of the plurality of group members, or a plurality of payment mode identifiers of the plurality of payment modes.” 
However Clark teaches at least at [0076] “After registering with the group payment system, the user may wish to create a group payment event. An interface through which a user may create a group payment event is shown in FIG. 6B. In some embodiments, the interface may include fields in which a user may input group payment event information, such as an event name 610, an event date 612, and/or an expected contribution 614. The expected contribution may be input as, for example, dollar amounts, goods or services, and/or percentages. Any of the event name 610, event date 612, and expected contribution 6′4 may be input manually and/or selected from suggestions (e.g., of dates, etc.) and/or a list (e.g., of contributions, etc.). Other contributions are possible as well.”
It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the group payments of Park with the graphical user interfaces for facilitating end to end transactions of Clark since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “[g]roup payment system 114 may facilitate the group payment event by, for example, providing particular interfaces to computing devices 102, 106, and 110, thereby enabling users 104, 108, and 112 to create the group payment event, invite others to join the group payment event, discuss the group payment event, and/or specify respective financial contributions for the group payment event. (Clark [0020]) Therefore, Claims 5 and 15 are obvious over the disclosure of Park, in view of Clark and Babar.
Regarding claims 6 and 16
Park teaches:
The method of any of claims 1, further comprising facilitating, by the server, a settlement of a transaction amount of the transaction between the first and second group members based on the initiation of the transaction. (See at least Park [0084] “At step S4090, service server 200 requests financial transaction server 300 to process the group payment and receives a result from financial transaction server 300. Although such request is illustrated as being transmitted to one financial transaction server, the present invention is not limited thereto. For example, based on the group payment instrument, service server 200 requests financial transaction servers associated with the selected payment instruments of primary user equipment 101 and member user equipment 102 to process the group payment. That is, service server 200 may request a financial transaction server associated with a payment instrument selected and transmitted from member user equipment 102 to process a split portion of a payment amount of member user equipment 102 with the associated payment instrument. Service server 200 may request another financial transaction server associated with a payment instrument stored and selected by primary user equipment 101 to process a split portion of a payment amount of member user equipment 102 with the associated payment instrument. In response to request, the financial transaction servers may process the payment request and transmit the result thereof to service server 200.”
Regarding claims 8 and 18 

Park teaches: 
The method of any of claims 1, wherein the first set of payment modes is same as the plurality of payment modes. (See at least Park [0076] At step S4030, primary user equipment 101 receives a user input that triggers setting up information on a group payment. For example, FIG. 7 illustrates a graphic user interface of primary user equipment for setting up information on a group payment in accordance with at least one embodiment. Primary user equipment 101 receives a dragging input that drags payment instrument icon 612 and payment instrument icon 711 to group payment icon 522, as shown in graphic user interface 710 of FIG. 7. Payment instrument icon 612 may be mapped to information on the payment instrument selected and transmitted from member user equipment 102 and payment instrument icon 711 may be mapped to information on a payment instrument stored in and selected by primary user equipment 101.)  (Note also see fig. 7)

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (PG PUB US 2014/0222663 A1) in view of Clark et al. (PG PUB US 2017/0161697 A1) and Babar et al. (PG PUB US 2018/0225649 A1) and further in view of Todd (PG PUB US 2012/0101882 A1).

Regarding claims 7 and 17 
Park does not teach “The method of any of claims 1, wherein the selection of the first set of payment modes is based on at least one of a transaction amount of the transaction, an eligibility of the first set of payment modes to avail one or more benefits on the transaction, or a credit limit of each of the first set of payment modes.”

However Todd teaches at least at [0019] The screen may display a graphical user interface (GUI) that allows a consumer to access a plurality of inputs and menus, all directed to present the consumer with their financial account information and enable payment for goods and services. Additionally, other information related to the consumer's financial accounts may be displayed, such as coupon offers, point-reward systems, and any other information display that may be advantageously implemented.  Such secondary information displays may, for example, aid consumers in maximizing tangential benefits, such as strategically selecting payment methods to maximize bonus point or cash-back offers on their external accounts.

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the group payments of Park with the multi account payment consolidation system of Todd since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided to solve the “need for a multi-account payment consolidation system and process that gives a consumer the ability to seamlessly draw from multiple unrelated financial accounts to maximize the utility of the payment methods available to him.” (Todd [0008]) Therefore, Claims 7 and 17 are obvious over the disclosure of Park Clark and Babar in view of Todd.


Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (PG PUB US 2014/0222663 A1) in view of Clark et al. (PG PUB US 2017/0161697 A1) and Babar et al. (PG PUB US 2018/0225649 A1) and further in view of Lee (PG PUB US 2017/0228710 A1).

Regarding claims 9 and 19 
Park does not teach “The method of any of claims 1, further comprising communicating, by the server, to a second device of the second group member, an approval request for requesting an approval of the second group member for using the first payment mode for initiating the transaction.”

However Lee teaches at least at [0231] and [0232]: [0231] “At step 504, the payment server 300 requests a payment approval from the first mobile device 100.” And [0232] “When group leader information or group ID corresponding to the payment approval request information of the common use card is identified, the payment server 300 sends a request for payment approval to the group leader (e.g., the first mobile device 100) corresponding to the group leader information. Namely, the payment server 300 may request a payment approval from the first mobile device 100.”
(NOTE: also see Lee Fig.8b) (Note: the role of the first and second device is effectively switched in the Lee Reference, where the second device is initiating the payment and the first device is approving the payment) 

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the group payments of Park with the mobile electronic method for electronic payment of Lee since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did 

Regarding claims 10 and 20 
Park teaches: wherein the transaction is initiated by the server based on the approval response. (See at least Park [0084] “At step S4090, service server 200 requests financial transaction server 300 to process the group payment and receives a result from financial transaction server 300. Although such request is illustrated as being transmitted to one financial transaction server, the present invention is not limited thereto. For example, based on the group payment instrument, service server 200 requests financial transaction servers associated with the selected payment instruments of primary user equipment 101 and member user equipment 102 to process the group payment.”)

Park does not teach “The method of claim 9, further comprising receiving, by the server, from the second device, an approval response based on the approval request, wherein the approval response indicates the approval of the second group member for using the 

However Lee teaches:
The method of claim 9, further comprising receiving, by the server, from the second device, an approval response based on the approval request, wherein the approval response indicates the approval of the second group member for using the first payment mode for initiating the transaction,  at least at [0233] and [0239]  [0233] At step 505, the first mobile device 100 approves the payment. And  [0239] Referring back to FIG. 5, at step 506, the first mobile device 100 transmits a payment approval result to the payment server.  (NOTE: also see Lee Fig.8b) (Note: the role of the first and second device is effectively switched in the Lee Reference, where the second device is initiating the payment and the first device is approving the payment) 

wherein the transaction is initiated … based on the approval response.”  (See at least Lee [0240] and [0250]: [0240] Namely, in response to the third user input 878, the first mobile device 100 may transmit a payment approval result of a common use card to the payment server 300.  [0250] Referring back to FIG. 5, at step 510, the second mobile device 200 receives payment approval information from the payment server 300.)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the group payments of Park with the mobile electronic method for .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        
/KENNETH BARTLEY/Primary Examiner, Art Unit 3693